Citation Nr: 1618991	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher rating in excess of 10 percent prior to December 15, 2011 and in excess of 40 percent thereafter for lumbosacral strain, degenerative disc disease of T11-12 and L5-S1, and spondylosis at L5-S1.  

2.  Entitlement to a separate evaluation for left lower extremity radiculopathy.  

3.  Entitlement to a separate evaluation for right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1986 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2012, the Agency of Original Jurisdiction (AOJ) partially granted the Veteran's claim for a higher rating for the service-connected lumbosacral strain, degenerative disc disease of T11-12 and L5-S1, and spondylosis at L5-S1 (lumbar spine disability), and assigned a rating of 40 percent, effective December 15, 2011. However, inasmuch as a higher rating is available for each stage of the rating, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the instant matter in February 2011.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to a separate evaluation for left lower extremity radiculopathy has been raised by the record based on objective findings supporting a diagnosis of left lower extremity radiculopathy noted in clinical evidence, as discussed below.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's higher rating claim for lumbar spine disability, it has been listed on the title page of this decision.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, Note (1).  

The issue of entitlement to service connection for right lower extremity radiculopathy has been raised by the record in a March 2016 private treatment record, submitted after the issuance of the September 2012 supplemental statement of the case without a waiver of initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  As such, the right lower extremity claim is remanded for the AOJ to consider the additionally received evidence.  

The issue of entitlement to a separate evaluation for left lower extremity radiculopathy are decided below.  The remaining issue on appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 15, 2011, the Veteran's lumbar spine disability did not result in forward flexion of 60 degrees or less, or a combined range of motion of 120 degrees or less, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

2.  As of December 15, 2011, the Veteran's lumbar spine disability did not result in unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.     

3.  As of December 9, 2008, the Veteran's lumbar spine disability resulted in radiculopathy of the left lower extremity that more nearly approximates no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to December 15, 2011, the criteria for an initial rating in excess of 10 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

2.  As of December 15, 2011, the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

3.  As of December 9, 2008, but no earlier, the criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Veteran has appealed with respect to the propriety of the initially assigned rating for her service connected lumbar spine disability from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for lumbar spine disability was granted and an initial rating was assigned in the April 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board determines that the AOJ has substantially complied with the February 2011 remand directives, as the Veteran underwent a December 2011 VA examination to determine the current nature and severity of her current lumbar spine disability.  This matter was consequently readjudicated in a September 2012 supplemental statement of the case.  As such, the Board finds that the AOJ substantially complied with the mandates of its remand.  See D'Arie, supra; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim.  

The Veteran has been afforded VA examinations in October 2007 and December 2011 to determine the severity of the service-connected lumbar spine disability during the appellate period.   The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected lumbar spine disorder as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  While the Veteran's representative argued in an April 2016 Appellant's Brief that it was "reasonable to assume" that the Veteran's radiculopathy  had increased in severity since the February 2011 remand, neither the representative nor the Veteran has reported that the Veteran's lumbar spine disability, to include any associated neurological abnormalities, had worsened since the last VA examination in December 2011.  Furthermore, the Veteran's representative did not state why the examinations were not representative of the Veteran's current impairments. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's higher rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

The Veteran seeks a higher rating for his lumbar spine disability, diagnosed as lumbosacral strain, degenerative disc disease of T11-12 and L5-S1, and spondylosis at L5-S1 (lumbar spine disability).  Such disability has been evaluated as 10 percent disabling prior to December 15, 2011 and 40 percent thereafter.  The Veteran asserts that her lumbar spine disability is more severe than as reflected by the currently assigned ratings.  

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings can be assigned for separate periods of time based on the facts found.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise. Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Historically, the Veteran's lumbar spine disability has been rated by analogy under diagnostic codes for degenerative arthritis of the spine and intervertebral disc syndrome.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.

The Veteran's lumbosacral strain, degenerative disc disease of T11-12 and L5-S1, and spondylosis at L5-S1, are rated under the General Rating Formula for Diseases and Injuries of the Spine, effective beginning on September 26, 2003.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

With regard to paralysis of the sciatic nerve, under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis and 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 8520.

Under 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

An October 2003 service treatment record notes that the Veteran's lumbosacral spine exhibited tenderness on palpation at L5 and that a straight leg raising test was negative.  Neurological examination revealed no lower extremity weakness and normal knee jerk and ankle jerk.  Further, the Veteran's gait was observed to be normal.   

A December 2003 service treatment record notes a diagnosis of degenerative disc disease at L5-S1, noting that the onset of the disease was in 2000.  The Veteran reported chronic low back pain and chiropractic care was recommended.  

A September 2004 findings by the Medical Evaluation Board (MEB) indicates that the Veteran denied numbness or weakness in lower extremities or bowel or bladder incontinence.  Physical examination revealed muscle spasm in the lumbar spine and limited range of motion in all directions, as well as tenderness to palpation at L5.  There was a negative straight leg raise testing bilaterally and normal strength and reflexes of the lower extremities.  The Veteran exhibited normal gait.  

Findings from a February 2005 Magnetic Resonance Imaging (MRI) scan indicate that the disc space narrowing at the L5-S1 space level with associated endplate sclerosis and small anterior osteophyte formation.  There was a broad base disc extrusion extending into the anterior, posterior, superior, and inferior epidural spaces.  There was decreased signal of the intervertebral disc at this level consistent with degenerative changes, but the remainder of the vertebral bodies and intervertebral disc spaces were within normal limits or without evidence of significant abnormalities.  Such findings supported an impression of degenerative disc disease at the L5-S1 level without evidence of significant nerve root impingement.  

A May 2006 service treatment record notes the Veteran's complaint of low back pain and her denial of bowel or bladder dysfunction, numbness, or weakness.  The treating physician noted tenderness on palpation of the lower back in the left paraspinal region.  The treating physician also noted that lumbosacral spine extension was abnormal, as well as lumbosacral spine rotation to the left and right.  Neurological testing revealed no abnormal findings during sensory and motor exams.   Deep tendon reflexes were also noted to be normal.  

A June 2006 MRI study indicates degenerative disc disease at L5/S1 with near complete loss of disc height.  The radiologist found a broad posterior disc protrusion that was more prominent in the left paracentral and left lateral position displacing the left S1 nerve root.  The radiologist found that the L5 nerve root appeared to be unaffected and that there was mild to moderate bilateral neuroforaminal narrowing secondary to the broad disc protrusion and facet arthrosis.  Impression provided were broad posterior disc protrusion creating mild mass effect on the left S1 nerve root and mild to moderate bilateral neuroforaminal narrowing at L5/S1.  

A September 2007 private treatment record reflects the Veteran's complaint of pain in her back and "some twinges in her left leg at night."  The private treatment record also notes a small disc abnormality at L5-S1 and diffuse degenerative disc disease.  The treatment note further indicates that possibility of undergoing a decompressive lumbar surgery was discussed at the time.  

An October 2007 VA contract examination report conducted prior to discharge reflects a diagnosis of lumbosacral strain and myofasciitis with limitation in range of motion in low back.  The October 2007 examination report also reflects the Veteran's report that her low back disability began in 2000, manifested by stiffness and sharp, constant pain.  The Veteran characterized the pain as "constant, aching, burning, sharp, and grinding.  The Veteran stated that she could not stand or sit for more than 30 minutes at a time, run, or lift more than 10 pounds.  The Veteran further reported that the pain was triggered by physical activity and made worse by bending and sitting.  The pain also came by itself.  No incapacitation requiring bedrest was reported at the time of the examination.   The examiner found that the Veteran could perform all the activities of daily living, such as brush teeth, cook, climb stairs, and dress herself, although not for a long time due to the back pain.  The examiner also noted that the Veteran's usual occupation was in air transportation and that she continued to work as such.  The examiner opined that the Veteran's low back condition did not affect her occupation or activities of daily living.  

Oh physical examination, the October 2007 examiner observed that the Veteran had normal gait and that she did not use or wear any assistive device.  The physical examination also revealed that the Veteran suffered from limitation of motion, but that there was no evidence of radiation pain on movement.  The straight leg raise test was negative as to right and left.  There were no findings of fixed position of the lumbar spine.  There was muscle spasm, but no finding of tenderness.  On range of motion testing of the thoracolumbar spine, the Veteran's flexion was measured to be 65 degrees and her extension was 25 degrees.  The right lateral flexion was found to be 30 degrees, left lateral flexion was found to be 30 degrees, right rotation was found to be 30 degrees, and left rotation was also found to be 30 degrees.  The October 2007 examiner further noted that pain, weakness, lack of endurance, fatigue, or incoordination did not further impact the range of motion after repetitive use.  Also noted was the symmetry in appearance and spinal motion.  Further, the examiner noted that there was no evidence of bowel or bladder dysfunction.   Neurological examination as to lower extremities indicated normal findings as to motor function, sensory function, as well as right and left knee and ankle reflexes.  

An October 2008 MRI study reveals degenerative signal changes at the L3-L4 and L5-S1 discs with significant loss of disc height at L5-S1.  There was no evidence of fracture or subluxation.  There was a finding of spondylotic degenerative changes at L5-S1.  Further, there was a finding of left paracentral or left lateral disc protrusion contacting and mildly displacing the left S1 nerve root.  The examiner indicated that the exiting left L5 nerve root was possibly contacted exiting the neural foramen, resulting in moderate left and mild right neural foraminal narrowing and no significant central stenosis.  These findings supported an impression of degenerative changes with a left paracentral and left lateral disc protrusion at L5-S1, which possibly compromised the left S1 and left L5 nerve roots.   

A December 9, 2008 private treatment note reflects findings from nerve conduction and electromyography (EMG) report.  A private physician, Dr. J.P., provided an impression of "findings consistent with a mild, chronic L5/S1 radiculopathic process as evidenced in the form of law-amplified polyphasic motor unit potentials in her left posterior tibialis and extensor hallucis longus muscles."  Specifically, Dr. J.P. noted findings from the EMG report, which indicated "an increased incidence of polyphasic motor unit potentials in [the Veteran's] left posterior tibialis and extensor halluces longus muscles."  The remainder of muscles exhibited normal insertional activity, motor unit configuration, and motor unit recruitment.  

A November 2011 radiological study of the thoracic spine reveals findings of normal vertebral alignment and stature and well-maintained disc spaces.  There was no paraspinous mass, although there was nonspecific wedging of T11.  There was no subluxation with flexion.  As to the lumbar spine, the study reveals normal vertebral alignment and stature, as well as well-maintained disc spaces.  There was facet arthropathy at L4 to S1 bilaterally and intact pedicles.  There were no findings of renal calcifications.  Such findings supported an impression of osteoarthritis of the lumbar spine.   

A December 2011 VA examination report reflects diagnoses of lumbosacral spine strain, degenerative disc disease at T11-12 and L5-S1, and spondylosis at L5-S1.  The December 2011 VA examiner noted that the Veteran experienced flare ups of lumbar spine disability, specifically, low back pain with radiation into left lower extremity.  The examiner also noted the Veteran's report that such flare ups diminished her functional capacity by 70 percent.  The December 2011 VA examiner noted that there was no history of urinary incontinence, urgency, retention requiring catheterization, frequency, nocturia, fecal incontinence, or numbness, although paresthesias was found.  Further, history of fatigue, decreased motion, stiffness, spasm, and spine pain was noted.  The examiner noted the Veteran's report of constant pain, characterized as ache and burn.  The Veteran further reported that the pain radiated to left buttock, posterior thigh, down to posterior knee of the left lower extremity.   The December 2011 VA examiner further found that the Veteran did not suffer from incapacitating episodes of spine disease and that the Veteran was able to walk a 1/4 of mile.  No use of assistive device or aids was found.  Further, the December 2011 VA examiner noted that the Veteran was employed as an office clerk and that the Veteran has not lost any time from work in the past year.  

Physical examination revealed negative findings as to gibbous, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, and thoracolumbar spine ankylosis.  Further, there were no findings of spasm, atrophy, guarding, or weakness as to the thoracolumbar sacrospinalis, although there was a finding of pain with motion and tenderness.  The December 2011 VA examiner noted that tenderness was not responsible for abnormal gait or abnormal spinal contour.  During range of motion testing, the Veteran performed flexion to 20 degrees, extension to 15 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 40 degrees.  There was objective evidence of pain on active range of motion.  The December 2011 examiner noted that there was no additional limitation of motion after three repetitions of range of motion.   Neurological testing findings were 3+ as to knee jerk and ankle jerk.  Motor exam of the left was rated as 4 as to ankle dorsification, 5, as to ankle plantar flexion, and 4 as to great toe extension.  Motor exam of the right was rated as 5 as to all.  The December 2011 VA examiner further found that the Veteran's lumbar disability was negative as to Lasegue's sign.  The examiner also observed that the Veteran was able to "sit comfortably during exam lasting 1.15 hours."   

The December 2011 VA examiner further noted a diagnosis of radiculopathy of the left lower extremity in L5/S1, noting weakness of the left posterior tibial and left extensor hallucis longus during physical examination.  The examiner found that the findings were consistent with those in the December 2008 EMG report, which supported "findings consistent with a mild L5-S1 radiculopathic process."    

A March 2016 radiology report indicates complaint of low back pain radiating to the right lower extremity.  Impression provided was multilevel degenerative disc disease and facet arthritis, as well as bilateral foraminal stenosis, which was most severe at L4-5 and on the left at L5-S1.  

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for her lumbar spine disability prior to December 15, 2011.  Specifically, at no point during the appeal period has the Veteran's lumbar spine been characterized by muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour or forward flexion limited to 60 degrees or less, even in contemplation of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

As previously stated, a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of lumbar spine pain as noted in her October 2007 and December 2011 VA examination.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, supra; Hicks, supra.

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 60 degrees or less or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  Forward flexion was found to be to 65 degrees at the October 2007 VA contract examination. As previously stated, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Although the record reflects that the Veteran's complaints of lumbar spine pain, medical evidence does not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc., that is not already contemplated by the currently assigned 10 percent rating.  In fact, the October 2007 examiner found that pain, weakness, fatigue, or incoordination did not further impact the range of motion after repetitive use of the lumbar spine.  Furthermore, while the September 2004 MEB findings reveal muscle spasm in the lumbar spine, the examiner found that the Veteran exhibited normal gait.  The October 2007 examiner also found muscle spasm in the lumbar spine, yet the examiner also found that the Veteran had normal gait and that she did not use or wear any assistive device.  The October 2007 examiner also observed symmetry in appearance and spinal motion as to the lumbar spine.  Therefore, while the Veteran's lumbar spine disability exhibited muscle spasm, objective evidence demonstrates that such was not severe enough to cause abnormal gait or spinal contour during the appeal period.  Thus, a higher rating is not warranted for the Veteran's lumbar spine disability prior to December 15, 2011 even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 40 percent for her lumbar spine disability for the appeal period beginning December 15, 2011.  

As discussed above, to warrant a higher rating, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.   

In the present case, there is no evidence of unfavorable ankylosis of the entire thoracolumbar or entire spine.  The December 2011 VA examiner determined that the Veteran's thoracolumbar spine was not ankylosed.  The thoracolumbar spine was consistently found to have range of motion on objective examination.  Further, the clinical evidence does not establish and the Veteran has not alleged that her thoracolumbar spine was ankylosed or that she experienced such symptoms as difficulty talking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In addition, while there is evidence of functional loss due to pain and weakness of the thoracolumbar spine, such functional loss does not more nearly approximate unfavorable ankylosis of the thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Mitchell, DeLuca, supra.  In this regard, neither the VA examiners nor the private physician noted additional limitation with repetitive motion or otherwise described any symptomatology tantamount to unfavorable ankylosis during the appeal period.  Under these circumstances, there is no basis for a rating higher than 40 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has also considered whether the Veteran's service-connected lumbar disability has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  While the Veteran was found to suffer from lumbar spine degenerative disc disease, she has not reported incapacitating episodes during the entire appeal period.  Moreover, the VA examinations and clinical records fail to show any evidence of incapacitating episodes due to her lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  See December 2011 VA examination report; October 2007 VA contract examination report.   Therefore, a higher rating is not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board notes that an impression of osteoarthritis of the lumbar spine was provided by the November 2011 radiologist.  However, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable limitation of motion, that is only true when limitation of motion is non-compensable.  As the Veteran has already been assigned ratings for her lumbar spine disability to compensate her for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.  

The Board has also considered whether a separate rating for associated objective neurological abnormalities is warranted.  

Under Diagnostic Code 8520 as to sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 8520.

The December 9, 2008 EMG and Nerve Conduction study provides an impression of "mild, chronic L5/S1 radiculopathic process."  The December 2011 VA examiner noted that the Veteran experienced flare ups of low back pain with radiation into left lower extremity.  The December 2011 VA examiner then confirmed evidence of radiculopathy in the left lower extremity by providing a diagnosis of radiculopathy of the left lower extremity at L5/S1, finding that the examiner's findings were consistent with those reflected in the December 9, 2008 EMG and Nerve Conduction study.   The December 2011 VA examiner also noted weakness of the left posterior tibial and left extensor halluces longus during physical examination.  The Board notes that while the June 2006 MRI findings indicate a "mild mass effect" on the left S1 nerve root, no objective evidence of radiculopathy was noted at the time and the preceding May 2006 service treatment record noted  no abnormal findings during sensory and motor exams.  Based on the foregoing, as of December 9, 2008, the date of the earliest clinical evidence of left lower extremity radiculopathy, a separate 10 percent rating, but no higher, is warranted for the left lower extremity radiculopathy.   

III.  Other Considerations 

The Board has also considered whether additional staged ratings are appropriate for the Veteran's service-connected lumbar spine disability.  See Fenderson, supra.  However, the Board finds that her symptomatology has been stable throughout the appeal period; therefore, additional staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of her disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability. 

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her lumbar spine disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record does not reflect, and the Veteran does not allege, that she is unemployable due to her lumbar spine disability.  Significantly, the October 2007 VA contract examiner indicated that the Veteran's low back condition did not affect her occupation in air transportation.  Further, the December 2011 VA examiner noted that the Veteran was employed as an office clerk at the time.  The record does not otherwise indicate that the Veteran is currently unemployed.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating for lumbar spine disability.  Further, the Board finds that a separate 10 percent, but no higher, for left lower extremity radiculopathy is warranted as of December 9, 2008.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable as the preponderance of evidence against the Veteran's claim for a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 10 percent for lumbar spine disability prior to December 15, 2011 is denied. 

An initial rating in excess of 40 percent for lumbar spine disability as of December 15, 2011 is denied. 

As of December 9, 2008, but no earlier, a separate 10 percent rating, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

Relevant to the Veteran's right lower extremity radiculopathy claim, the March 2016 radiology report indicates that the Veteran's low back pain radiates to her right lower extremity.  Such was submitted without  a waiver of initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).    The March 2016 radiologist provided an impression of multilevel degenerative disc disease and facet arthritis and that there was bilateral exist foraminal stenosis, appearing most severe are L4-5 and on the left at L5-S1.  As the newly submitted evidence is pertinent to the right lower extremity radiculopathy claim, on remand, the AOJ should consider the March 2016 radiology report and then issue a supplemental statement of case reflecting such consideration.   

Accordingly, this matter is hereby REMANDED for the following action:  

As for the claim for a separate evaluation for right lower extremity radiculopathy, the Veteran's claim should be adjudicated based on the entirety of the evidence, to specifically include the March 2016 radiology report received without a waiver of consideration by the AOJ.  If the claim is denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


